Citation Nr: 9913996	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis, 
bronchitis, and prostatitis, secondary to exposure to Agent 
Orange.

2.  Entitlement to service connection for peripheral 
neuropathy, secondary to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claims 
for the appealed issues.


FINDINGS OF FACT

1.  The veteran's DD 214 indicates he served in the Republic 
of Vietnam for 11 months and 29 days.

2.  There is no medical evidence of a nexus between any 
currently diagnosed chronic obstructive pulmonary disease 
(COPD), arthritis, bronchitis, prostatitis, or peripheral 
neuropathy, and an inservice injury or disease or any other 
incident of service.

3.  COPD, arthritis, bronchitis, and prostatitis are not 
among the presumptive diseases recognized by law as being 
entitled to service connection secondary to exposure to Agent 
Orange.

4.  Acute or subacute peripheral neuropathy (transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset) has not been diagnosed.

5.  No medical evidence or opinion has been submitted 
causally or etiologically relating COPD, arthritis, 
bronchitis, prostatitis, or peripheral neuropathy with Agent 
Orange exposure.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for arthritis, bronchitis, prostatitis, and peripheral 
neuropathy are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for arthritis, bronchitis, and prostatitis, secondary to 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§§ 1116(a)(2), 5107 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).

3.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy, secondary to exposure to Agent 
Orange, is not well grounded.  38 U.S.C.A. §§ 1116(a)(2), 
5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.307 (a)(6) certain diseases are presumed to have been 
incurred in service when those diseases become manifest to a 
degree of disability of 10 percent or more where the veteran 
served in the Republic of Vietnam during the Vietnam era and 
was exposed to an herbicide agent.  Further, these sections 
provide that a veteran with service in Vietnam during the 
Vietnam era shall be presumed to have been exposed to an 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service records show, and 
the Board concedes, that the veteran served in the Republic 
of Vietnam during the Vietnam era.  However, for the 
presumption of exposure to herbicides in Vietnam to attach, 
there must be a showing that the veteran has been diagnosed 
with a disease referenced in 38 C.F.R. § 3.309(e).  See 
McCartt v. West, No. 97-1831, slip op. at 4 (U.S. Vet. 
App. Feb. 8, 1999).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicides agents 
such as Agent Orange.  Significantly, however, arthritis, 
bronchitis, and prostatitis are not among those disorders 
which may be presumed to have resulted from such exposure.  
The diseases associated with exposure to certain herbicide 
agents include chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, Non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The Secretary of VA has determined that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which he has not 
specifically determined a presumption is warranted.  See 
Notice, 59 Fed. Reg. 341 (1994).

Most importantly, however, the Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for motor/coordination dysfunction, 
chronic peripheral neuropathy, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), or skin cancer.  See 61 Fed. Reg., No. 154, 41442-
41449 (1996).

As bronchitis, COPD, and peripheral neuropathy are 
specifically excluded from the diseases approved for service 
connection under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e), and as arthritis and prostatitis are not diseases 
approved for service connection under the statute and 
regulation, the veteran's claim for presumptive service 
connection for these conditions, secondary to exposure to 
Agent Orange, must be denied as not well grounded.  Without 
the benefit of presumptive service connection, the veteran is 
obligated to submit an otherwise well-grounded claim.  See 
Darby v. Brown, 10 Vet. App. 243, 246 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including arthritis 
and bronchiectasis, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within an applicable period after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records contain no evidence of 
complaints of or treatment for arthritis, bronchitis, 
bronchiectasis, prostatitis, peripheral neuropathy, or COPD.  
An undated service medical record indicates the veteran was 
seen for complaints of athlete's foot and smoker's cough.  No 
diagnoses were rendered at that time.  An August 1968 report 
indicates an impression of acute lumbosacral myositis (muscle 
inflammation).  His January 1969 pre-separation physical 
examination report indicates that, upon clinical evaluation, 
all physical and mental systems were found to be normal, with 
the exception of a preexisting hearing loss.

No medical evidence has been submitted showing that arthritis 
or bronchiectasis, or any other disease subject to 
presumptive service connection under 38 C.F.R. § 3.309(a), 
was either diagnosed or manifested to a compensable (10 
percent) degree within one year of the veteran's discharge 
from service.  See 38 C.F.R. § 3.309(a).

Private and VA medical evidence from January 1981 through 
October 1997 indicates diagnoses of bronchitis, prostatitis, 
enlarged prostate, degenerative joint disease, obesity, 
cervical spine degenerative disk disease, low back pain, 
possible cervical spondylolysis and ruptured cervical disk, 
peripheral neuropathy, upper respiratory infection, probable 
myelopathy secondary to cervical spondylolysis, cervical 
spine arthritis, cervical spine pylonidal cyst, sinusitis, 
folliculitis, hyperlipids, degenerative joint disease 
(lumbosacral and cervical spine), COPD, and 
retrocalcaneobursitis (left heel).  There is no opinion 
contained in any of these reports, however, which relates any 
diagnosed disability to the veteran's active duty military 
service, or any incident of that service, including exposure 
to Agent Orange.

Indeed, the only evidence of record which alleges that COPD, 
arthritis, bronchitis, prostatitis, or peripheral neuropathy 
are the result of an inservice injury or disease, including 
exposure to Agent Orange, are the veteran's and his friend's 
statements in the various documents he has submitted while 
advancing his claim.  However well-intentioned those 
statements may be, the Board notes that neither the veteran 
nor his friend, as lay persons, are qualified to offer 
opinions regarding the diagnosis or etiology of any of the 
claimed disorders; such determinations require specialized 
knowledge or training, and, therefore, cannot be made by a 
lay person.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

As noted above, a well grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claims for service connection for arthritis, bronchitis, 
prostatitis, and peripheral neuropathy, including as 
secondary to exposure to Agent Orange, must be denied as not 
well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See 38 U.S.C.A. 
§ 5103(a); See also generally McKnight v. Gober, 131 F.3rd 
1483, 1484-85 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1996).  In that regard, the Board notes that 
the veteran has complained that 1973 treatment records from 
the Iowa City VA medical facility have not been obtained.  
While it appears the RO has attempted to obtain these 
records, without success, the Board notes the veteran has not 
indicated that these records would contain diagnoses of 
disorders listed in 38 C.F.R. § 3.309(a) or (e), or nexus 
opinions relating any of the claimed disorders to his 
military service, or exposure to Agent Orange.  The veteran 
has also indicated he has attempted, without success, to 
obtain those records.  Where the veteran acknowledges that 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).


ORDER

Service connection for arthritis, bronchitis, and 
prostatitis, secondary to exposure to Agent Orange, is 
denied.

Service connection for peripheral neuropathy, secondary to 
exposure to Agent Orange, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals
The United States Court of Appeals for Veterans Claims, 
formerly the U. S. Court of Veterans Appeals, has held that 
it is required to hold unlawful, and set aside, decision by 
the Board which are not in accordance with the law.  See 
38 U.S.C.A. § 7261(a)(3); Green v. West, No. 97-115, slip op. 
at <> (U.S. Vet. App. Oct. 7, 1998).



 

